Citation Nr: 1623920	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  13-19 531	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected type II diabetes mellitus and posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Osegueda, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to June 1970 with verified service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Jurisdiction was transferred to the RO in St. Petersburg, Florida.  

In an April 2016 statement, the Veteran's representative asserted that the RO did not address an implied claim of service connection for PTSD that was raised in a February 2010 statement.  However, in an October 2015 rating decision, the RO granted service connection for PTSD, and assigned a 30 percent evaluation, effective from April 22, 2015.  In the April 2016 statement, the representative also contended that the Veteran was entitled to an effective date earlier than April 22, 2015; specifically, the representative maintained that the Veteran was entitled to an effective date for the award of PTSD from the date of the receipt of the February 2010 statement.  

The Board notes that, effective from March 24, 2015, VA regulations require that all claims be filed on standard forms, regardless of the type of claim or posture in which the claim arises.  Furthermore, the regulations provide that VA will accept an expression of dissatisfaction or disagreement with an adjudicative determination by the Agency of Original Jurisdiction (AOJ) only if it is submitted on a standardized form for the purpose of appealing the decision. See 79 Fed. Reg. 57690, 57679 (2015).  Indeed, in the October 30, 2015, letter notifying the Veteran of the grant of service connection for PTSD, the RO informed the Veteran that if he did not agree with its decision he must complete and return the enclosed VA Form 21-0958, Notice of Disagreement, in order to initiate his appeal and that he had one year from the date of the letter to appeal the decision.  As the record does not contain a VA Form 21-0958 initiating an appeal of the October 2015 rating decision, the Board has determined that the claim is not on appeal, and no further consideration is necessary at this time.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals VA treatment notes that are relevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran was afforded a VA examination in connection with his claim for service connection for hypertension in February 2010.  Although the VA examiner opined that the Veteran's hypertension was not aggravated by his diabetes, the examiner did not provide an opinion as to whether the Veteran's hypertension was caused by his diabetes.  

The Board also finds that the VA examiner did not address the Veteran's contention that his hypertension was caused or permanently aggravated by PTSD.  In that regard, in a February 2010 statement, the Veteran stated that he developed hypertension by the age of 24 years old due to "stress."  As noted above, the Veteran was subsequently awarded service connection for PTSD in an October 2015 rating decision.  However, there are no medical opinions of record that address his assertion that his hypertension was caused or permanently aggravated by his service-connected PTSD.

In addition, the Veteran's representative noted that the VA examiner did not address the Veteran's assertion that his hypertension was caused by herbicide exposure during his Vietnam service.  The Board notes that the Veteran served in the Republic of Vietnam during the Vietnam era; therefore, it is presumed that he was exposed to herbicide agents during his military service. See 38 C.F.R. § 3.307(a)(6)(iii) (2015). 

Although hypertension is not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  There are no medical opinions of record that address whether the Veteran's current hypertension may be directly related to his herbicide exposure in service.

In addition, the Veteran's representative asserted that the VA examiner did not discuss the impact of the Veteran's obesity on the development and severity of his hypertension and, therefore, his opinion was inadequate.  

Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination and medical opinion to determine the nature and etiology of his hypertension.  In addition, the Board notes that the Veteran's representative referenced several studies that may support the Veteran's claim of service connection for hypertension based on different theories of entitlement.  On remand, the AOJ must request copies of these studies for review.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hypertension.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding VA treatment records, to include treatment records from the Lee County VA Health Care Center in Cape Coral, Florida. 
 
2.  The AOJ should request that the Veteran and his representative provide copies of the medical studies regarding hypertension that were referenced in an April 2016 brief submitted by the representative.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any hypertension that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay statements, and any medical studies submitted by the Veteran and his representative.

The Veteran has claimed that his hypertension is secondary to his service-connected type II diabetes mellitus or his service-connected PTSD.  Alternatively, he has claimed that his hypertension was caused by exposure to herbicides during his Vietnam service.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran has hypertension that is related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).  He or she should also opine as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's hypertension was either caused by or permanently aggravated by his service-connected type II diabetes mellitus and/or his service-connected PTSD.

The examiner is also requested to discuss the impact of the Veteran's obesity on the development and severity of his hypertension.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After the above development has been completed, the AOJ should review the claims file to ensure that there has been compliance with the directives. 

5.  After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

